Fish, P. J.
1. Upon the hearing of a habeas corpus case brought by a mother to obtain the custody and control of her minor children, it was not erroneous to admit evidence to the effect that she was keeping house for one of her brothers, and, in consideration of such service, he had agreed to support her and her children in question, that three other brothers living at the same place and her father contributed to her support and were willing to continue so to do. Nor was evidence of the financial standing of the father and brothers inadmissible.
2. “The opinion of a witness is not admissible in evidence when all the facts and circumstances are capable of being clearly detailed and described so that the jurors may be able to form correct conclusions therefrom.” Mayor of Milledgeville v. Wood, 114 Ga. 370.
3. After a careful study of the evidence, this court can not say that the trial judge abused his discretion in awarding the custody and control of the children to their mother, rather than to their grandmother and uncle, especially as another judge upon a previous trial bad rendered a similar judgment.

Judgment affirmed.


By five Justices.